 
 
I 
108th CONGRESS
2d Session
H. R. 4557 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mr. Gordon introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to support the planning, implementation, and evaluation of organized activities involving statewide youth suicide early intervention and prevention strategies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Youth Suicide Early Intervention and Prevention Expansion Act of 2004. 
2.FindingsCongress finds the following: 
(1)More children and young adults die from suicide each year than from cancer, heart disease, AIDS, birth defects, stroke, and chronic lung disease combined. 
(2)Over 4,000 children and young adults tragically take their lives every year, making suicide the third overall cause of death between the ages of 10 and 24. According to the Centers for Disease Control and Prevention suicide is the third overall cause of death among college-age students. 
(3)According to the National Center for Injury Prevention and Control of the Centers for Disease Control and Prevention, children and young adults accounted for 15 percent of all suicides completed in 2000. 
(4)From 1952 to 1995, the rate of suicide in children and young adults has tripled. 
(5)From 1980 to 1997, the rate of suicide among young adults ages 15 to 19 increased 11 percent. 
(6)From 1980 to 1997, the rate of suicide among children ages 10 to 14 increased 109 percent. 
(7)According to the National Center of Health Statistics, suicide rates among Native Americans range from 1.5 to 3 times the national average for other groups, with young people ages 15 to 34 making up 64 percent of all suicides. 
(8)Congress has recognized that youth suicide is a public health tragedy linked to underlying mental health problems and that youth suicide early intervention and prevention activities are national priorities. 
(9)Youth suicide early intervention and prevention have been listed as urgent public health priorities by the President’s New Freedom Commission in Mental Health (2002), the Institute of Medicine’s Reducing Suicide: A National Imperative (2002), the National Strategy for Suicide Prevention: Goals and Objectives for Action (2001), and the Surgeon General’s Call to Action To Prevent Suicide (1999). 
(10)Many States have already developed comprehensive youth suicide early intervention and prevention strategies that seek to provide effective early intervention and prevention services. 
3.Amendment to the public health services ActPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399O.Suicide prevention for children and adolescents 
(a)Youth suicide early intervention and prevention strategies 
(1)In generalThe Secretary shall award grants or cooperative agreements to eligible entities to— 
(A)develop and implement statewide youth suicide early intervention and prevention strategies in schools, educational institutions, juvenile justice systems, substance abuse programs, mental health programs, foster care systems, and other child and youth support organizations; 
(B)collect and analyze data on statewide youth suicide early intervention and prevention services that can be used to monitor the effectiveness of such services and for research, technical assistance, and policy development; and 
(C)assist States, through statewide youth suicide early intervention and prevention strategies, in achieving their targets for youth suicide reductions under title V of the Social Security Act (42 U.S.C. 701 et seq.). 
(2)Eligible entity definedIn this subsection, the term eligible entity means a State, political subdivision of a State, federally-recognized Indian tribe, tribal organization, public organization, or private nonprofit organization actively involved in youth suicide early intervention and prevention activities and in the development and continuation of statewide youth suicide early intervention and prevention strategies. 
(3)PreferenceThe Secretary shall give preference to eligible entities that— 
(A)provide early intervention services to youth in, and that are integrated with, school systems, educational institutions, juvenile justice systems, substance abuse programs, mental health programs, foster care systems, and other child and youth support organizations; 
(B)demonstrate collaboration among early intervention and prevention services or certify that entities will engage in future collaboration; 
(C)employ or include in their applications a commitment to engage in an evaluative process the best evidence-based or promising youth suicide early intervention and prevention practices and strategies adapted to the local community; 
(D)provide for the timely assessment of youth who are at risk for emotional disorders which may lead to suicide attempts; 
(E)provide timely referrals for appropriate community-based mental health care and treatment of youth in all child-serving settings and agencies who are at risk for suicide; 
(F)provide immediate support and information resources to families of youth who are at risk for emotional behavioral disorders which may lead to suicide attempts; 
(G)offer equal access to services and care to youth with diverse linguistic and cultural backgrounds; 
(H)offer appropriate postvention services, care, and information to families, friends, schools, educational institutions, juvenile justice systems, substance abuse programs, mental health programs, foster care systems, and other child and youth support organizations of youth who recently completed suicide; 
(I)offer continuous and up-to-date information and awareness campaigns that target parents, family members, child care professionals, community care providers, and the general public and highlight the risk factors associated with youth suicide and the life-saving help and care available from early intervention and prevention services; 
(J)ensure that information and awareness campaigns on youth suicide risk factors, and early intervention and prevention services, use effective communication mechanisms that are targeted to and reach youth, families, schools, educational institutions, and youth organizations; 
(K)provide a timely response system to ensure that child-serving professionals and providers are properly trained in youth suicide early intervention and prevention strategies and that child-serving professionals and providers involved in early intervention and prevention services are properly trained in effectively identifying youth who are at risk for suicide; 
(L)provide continuous training activities for child care professionals and community care providers on the latest best evidence-based youth suicide early intervention and prevention services practices and strategies; and 
(M)work with interested families and advocacy organizations to conduct annual self-evaluations of outcomes and activities on the State level, according to standards established by the Secretary. 
(b)Technical assistance, data management, and research 
(1)Technical assistance and data management 
(A)In generalThe Secretary shall award technical assistance grants and cooperative agreements to State agencies to conduct assessments independently or in collaboration with educational institutions related to the development of statewide youth suicide early intervention and prevention strategies. 
(B)Authorized activitiesGrants awarded under subparagraph (A) shall be used to establish programs for the development of standardized procedures for data management, such as— 
(i)ensuring the quality surveillance of youth suicide early intervention and prevention strategies; 
(ii)providing technical assistance on data collection and management; 
(iii)studying the costs and effectiveness of statewide youth suicide early intervention and prevention strategies in order to answer relevant issues of importance to State and national policymakers; 
(iv)further identifying and understanding causes of and associated risk factors for youth suicide; 
(v)ensuring the quality surveillance of suicidal behaviors and nonfatal suicidal attempts; 
(vi)studying the effectiveness of statewide youth suicide early intervention and prevention strategies on the overall wellness and health promotion strategies related to suicide attempts; and 
(vii)promoting the sharing of data regarding youth suicide with Federal agencies involved with youth suicide early intervention and prevention, and statewide youth suicide early intervention and prevention strategies for the purpose of identifying previously unknown mental health causes and associated risk-factors for suicide in youth. 
(2)Research 
(A)In generalThe Secretary shall conduct a program of research and development on the efficacy of new and existing youth suicide early intervention techniques and technology, including clinical studies and evaluations of early intervention methods, and related research aimed at reducing youth suicide and offering support for emotional and behavioral disorders which may lead to suicide attempts. 
(B)Disseminating researchThe Secretary shall promote the sharing of research and development data developed pursuant to subparagraph (A) with the Federal agencies involved in youth suicide early intervention and prevention, and entities involved in statewide youth suicide early intervention and prevention strategies for the purpose of applying and integrating new techniques and technology into existing statewide youth suicide early intervention and strategies systems. 
(c)Coordination and collaboration 
(1)In generalIn carrying out this section, the Secretary shall collaborate and consult with— 
(A)other Federal agencies and State and local agencies, including agencies responsible for early intervention and prevention services under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the State Children’s Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.), programs funded by grants under title V of the Social Security Act (42 U.S.C. 701 et seq.), and programs under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.), and the National Strategy for Suicide Prevention Federal Steering Group; 
(B)local and national organizations that serve youth at risk for suicide and their families; 
(C)relevant national medical and other health and education specialty organizations; 
(D)youth who are at risk for suicide, who have survived suicide attempts, or who are currently receiving care from early intervention services; 
(E)families and friends of youth who are at risk for suicide, who have survived suicide attempts, who are currently receiving care from early intervention and prevention services, or who have completed suicide; 
(F)qualified professionals who possess the specialized knowledge, skills, experience, and relevant attributes needed to serve youth at risk for suicide and their families; and 
(G)third-party payers, managed care organizations, and related commercial industries. 
(2)Policy developmentThe Secretary shall coordinate and collaborate on policy development at the Federal and State levels and with the private sector, including consumer, medical, suicide prevention advocacy groups, and other health and education professional-based organizations, with respect to statewide youth suicide early intervention and prevention strategies. 
(d)Rule of construction; religious accommodationNothing in this section shall be construed to preempt any State law, including any State law that does not require the suicide early intervention for youth whose parents or legal guardians object to such early intervention based on the parents’ or legal guardians’ religious beliefs. 
(e)Evaluation 
(1)In generalThe Secretary shall conduct an evaluation to analyze the effectiveness and efficacy of the activities conducted with grants under this section. 
(2)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of the evaluation conducted under paragraph (1). 
(f)DefinitionsIn this section: 
(1)Best evidence-basedThe term best evidence-based with respect to programs, means programs that have undergone scientific evaluation and have proven to be effective. 
(2)Early interventionThe term early intervention means a strategy or approach that is intended to prevent an outcome or to alter the course of an existing condition. 
(3)Educational institutionThe term educational institution means a high school, vocational school, or an institution of higher education. 
(4)PreventionThe term prevention means a strategy or approach that reduces the likelihood or risk of onset, or delays the onset, of adverse health problems or reduces the harm resulting from conditions or behaviors. 
(5)SchoolThe term school means a nonprofit institutional day or residential school that provides an elementary, middle, or secondary education, as determined under applicable State law, except that such term does not include any education beyond the 12th grade. 
(6)YouthThe term youth means individuals who are between 6 and 24 years of age. 
(g)Authorization of appropriations 
(1)Statewide youth suicide early intervention and prevention strategiesFor the purpose of carrying out subsection (a), there are authorized to be appropriated $25,000,000 for fiscal year 2005, $25,000,000 for fiscal year 2006, $25,000,000 for fiscal year 2007, and such sums as may be necessary for each subsequent fiscal year. 
(2)Technical assistance, data management, and researchFor the purpose of carrying out subsection (b), there are authorized to be appropriated $5,000,000 for fiscal year 2005, $5,000,000 for fiscal year 2006, $5,000,000 for fiscal year 2007, and such sums as may be necessary for each subsequent fiscal year.. 
 
